Citation Nr: 0630296	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-06 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from July 1942 to June 1960.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.


FINDINGS OF FACT

1.  The cause of the veteran's death, according to the death 
certificate, was sudden death due to hypertension as the 
result of chronic obstructive pulmonary disease (COPD).

2.  At the time of his death, the veteran was service-
connected for the following: anxiety reaction, assigned a 50 
percent disability evaluation; varicose veins of the left 
leg, assigned a 20 percent disability evaluation; and 
residuals of a unilateral fracture of the mandible, assigned 
a noncompensable evaluation.

3.  Cardiovascular disease, to include hypertension, was not 
present either in service or to a compensable degree within 
one year after the veteran's separation.

4.  COPD was not present in service.

5.  COPD and hypertension were manifested several years after 
service and are not etiologically related to the veteran's 
service-connected anxiety reaction, varicose veins, or 
fractured mandible.

6.  The veteran's service-connected anxiety reaction, 
varicose veins, and fractured mandible did not cause or 
combine in any way to accelerate his death, nor did they 
render him materially less able of resisting the disease 
process causing death.


CONCLUSION OF LAW

1.  Cardiovascular disease, to include hypertension, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.307, 3.309 (2006).

2.  COPD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).

3.  A disability of service origin did not cause or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see Mayfield 
v. Nicholson, 444 F.3d 1328, rev'd on other grounds (Fed. 
Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In January and February 2002 letters, the RO informed the 
appellant of its duty to assist her in substantiating her 
claims under the VCAA, and the effect of this duty upon her 
claims.  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.  She was informed of what evidence was needed 
to substantiate her claim.  She was also told of what 
evidence and information VA would obtain in her behalf and 
what evidence and information she could submit.  She was also 
told to submit any evidence relevant to her claim.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
a service connection for the cause of the veteran's death is 
being denied, no disability rating or effective date will be 
assigned, so suchconcerns are moot.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and cardiovascular disease, to include hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

To establish service connection for the cause of a veteran's 
death, the evidence must show that the disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

III.  Factual background and analysis

At the time of the veteran's death, service connection was in 
effect for the following conditions:  anxiety reaction, 
assigned a 50 percent disability evaluation; varicose veins 
of the left leg, assigned a 20 percent disability evaluation; 
and residuals of a unilateral fracture of the mandible, 
assigned a noncompensable evaluation.

The veteran's death certificate indicates that his cause of 
death was "sudden death" due to hypertension as a result of 
COPD.  No other disorder, to include those that were service-
connected, were listed as contributing to his cause of death.  
No autopsy was performed.

The veteran's service medical records do not show any 
complaints of or treatment for either hypertension or COPD.  
Throughout his service, his cardiac and respiratory systems 
were noted to be completely normal.  

Following his discharge from service, the veteran had sought 
treatment for anxiety symptoms, at which times he would often 
assert that he had "heart trouble."  However, none of the 
records from the 1960's diagnosed any heart disorder and 
hypertension was not found.  A September 1981 hospitalization 
report found arteriosclerotic disease of the right internal 
carotid and of the right middle cerebral artery.  He also had 
a history of COPD that was stable.

A December 1985 VA examination noted that he had a tortuous 
secular vein on the left calf with some tortuosity of the 
veins behind that knee up to the thigh.  A chest X-ray 
performed during this examination was negative.  A January 
1990 VA examination referred to his complaints of daily left 
leg pain, with some occasional numbness.  He stated that he 
had started having shortness of breath in 1986 that was 
accompanied by a productive cough.  He had a history of 
cigarette smoking.  The cardiovascular examination noted that 
the PMI was in the fifth intercostal space in the 
midclavicular line and there were no murmurs or gallops.  His 
blood pressure was 124/84.  He had superficial varicose veins 
above and below the knee joints that were more marked on the 
left.  There was no involvement of deep circulation.  There 
was also no edema or ulceration present.  Moderate 
circulation was noted in the saphenous veins of the left 
lower extremity.  His lungs displayed scattered  rhonchi, as 
well as an expanded thoracic rib cage.  He had decreased 
breath sounds, but there were no basal rales or wheezes.  A 
chest X-ray revealed COPD.

The veteran was afforded another VA examination in October 
1997.  His blood pressure was 130/70 (sitting) and 120/70 
(standing).  It was noted that he had been diagnosed with 
COPD in 1984 and that he had stopped smoking 8 or 9 years 
before.  He had had varicose veins since 1944 without 
surgical intervention.  The diagnoses included COPD, mixed 
type; and varicose veins, more prominent on the left.  He was 
also to have generalized anxiety, which had been assigned a 
Global Assessment of Functioning (GAF) Score of 50.

The appellant submitted voluminous treatment records 
developed between the mid-1970's and 2001.  These showed his 
treatment with medications for anxiety reaction, COPD, and 
hypertension.

The record also includes the veteran's terminal hospital 
report, indicating that the appellant had found the veteran 
slumped over and not breathing.  She called EMS (emergency 
medical services) and was instructed in CPR (cardiopulmonary 
resuscitation) , which she attempted to perform.  He was 
converted from aystole to PEA (pulseless electrical activity) 
after being given epinephrine by EMS.  In the emergency room 
he was resuscitated further and placed on a dopamine drip.  
In the Intensive Care Unit, he was hypotensive and 
resuscitation was continued with pressors.  The EMS report 
indicated that his blood pressure had been 0/0 for at least 
20 minutes.  He remained unresponsive, and neurology was 
brought in for consultation.  It was felt that the veteran 
most likely had suffered an anoxic brain injury.  A head CT 
(computerized tomography) scan was negative for a bleed or a 
mass, but was thought to possibly show early changes 
significant for watershed ischemia.  The family was informed 
of the veteran's poor prognosis, and it was decided to 
withdraw care.  He was extubated and failed to breathe on his 
own.  The time of death was 8:15 p.m.

There is absolutely no question that the veteran had received 
long-term care for an anxiety reaction, hypertension, COPD, 
and varicose veins.  The vital question in this case is 
whether the cause of his death was present in service, or 
whether any service-connected disorder contributed 
substantially or materially to his cause of death.  In this 
regard, the appellant submitted a statement from the 
veteran's private physician, M.H.R.  This stated that "[a] 
generalized anxiety may lead to hypertension which may result 
in a heart attack, CVA [cerebrovascular accident] that may 
lead to a stroke."

In June 2002, the record was reviewed by VA physician.  It 
was this examiner's opinion that it is not likely that the 
veteran's hypertension was a direct cause of his death.  It 
was noted that he had had multiple hospitalizations for 
exacerbations of his COPD due to chronic tobacco abuse.  The 
examiner stated that the veteran was basically deceased at 
the time of his arrival at the emergency room in September 
2001; however they continued to perform some life support 
measures, to include a CT scan which had only shown some 
watershed infarcts of the brain with no signs of any 
hemorrhagic stroke.  There was no sign that he had a related 
condition secondary to his hypertension.  The examiner then 
opined -

Besides that, it is my medical opinion that there 
is no medical evidence at this point that anxiety 
disorder is a risk factor for hypertension.  So it 
is less likely than not that this veteran's anxiety 
disorder has an etiologic factor for this veteran's 
hypertension.  It is true that anxiety can increase 
the blood pressure but it is only temporary, as 
long as the anxiety resolves but there is no 
medical evidence that anxiety can cause 
hypertension.

The appellant submitted another statement from Dr. M.H.R. in 
March 2002.  She stated that

It is well known that Essential Hypertension is 
multifactorial in nature and that anxiety in 
general and GAD [generalized anxiety disorder] in 
particular is one of the factors that can lead to 
and exacerbate hypertension.  Therefore, in my 
professional opinion, [the veteran's] GAD could 
well have been a contributing cause of his sudden 
death.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for the cause of the 
veteran's death has not been established.  The veteran's 
service medical records do not show any complaints of or 
treatment for either hypertension or COPD.  Nor is there any 
indication that the veteran was diagnosed with hypertension 
to a compensable degree within one of his service, that is, 
by 1961.  Therefore, it cannot be found that the disorders 
leading to his death were incurred in or aggravated in 
service, or that they could be presumed to have been so 
incurred.  Thus, there is no basis upon which to award 
service connection for the cause of his death on either a 
direct or a presumptive basis.

The appellant has also asserted that the veteran's service-
connected anxiety had caused his hypertension, which had 
ultimately led to his death.  To support this contention, she 
submitted two statements from the veteran's private 
physician, who indicated that generalized anxiety "may" 
have led to his hypertension and that GAD "could well have 
been" a contributing cause of his sudden death since it is 
"well known" that anxiety is a factor that can lead to and 
worsen hypertension.  There is no indication that this 
physician reviewed the veteran's claims folder.  Nor did the 
physician provide a sufficient basis for her opinion (such as 
citations to authoritative medical literature).  Moreover, 
her opinions are speculative in nature.  The use of equivocal 
language such as "possible" makes a statement by an 
examiner speculative in nature.  See Bostain v. West, 11 Vet. 
App. 124, 127-128, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4,6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by a 
physician is too speculative).

This is contrast to the VA medical opinion provided in June 
2002.  The examiner had completely reviewed the claims 
folder, and concluded that there was no medical evidence to 
suggest that the veteran had died from a condition related to 
his hypertension, citing the terminal hospital report that 
had not shown any evidence of a hemorrhagic stroke.  However, 
even if hypertension had been the cause of his death, the 
examiner noted that there was no medical evidence at this 
point in time that suggests an etiological relationship 
between an anxiety disorder and hypertension.  While anxiety 
can cause spikes in blood pressure readings, it was noted 
that there is no medical evidence which suggests that anxiety 
causes hypertension.  The VA examiner clearly provided a 
rationale for the opinion expressed, and the opinion is not 
speculative in nature.  Thus, it must be accorded greater 
weight than the opinions provided by the private physician, 
and it cannot be found that the veteran's service-connected 
anxiety caused his hypertension.  

The appellant also made a brief reference to the veteran's 
varicose veins, indicating that since these involved the 
circulatory system, they could have played a causal role in 
his death.  However, the January 1990 VA examination had 
indicated that the veteran's varicose veins had not 
compromised his deep circulation.  Significantly, and most 
importantly, the death certificate does not show that this 
condition played any causal or contributory role in the 
veteran's death.  Therefore, there is no medical evidence of 
record that the veteran's service-connected disorders played 
any role in his death.

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


